                   Case 2:17-cv-00094-RAJ Document 372 Filed 06/26/20 Page 1 of 5




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      ABDIQAFAR WAGAFE, et al., on behalf               No. 2:17-cv-00094-RAJ
 9    of themselves and others similarly situated,
                                                        PLAINTIFFS’ STATUS REPORT
10                            Plaintiffs,
11             v.
12    DONALD TRUMP, President of the
      United States, et al.,
13
                              Defendants.
14

15

16

17
              Since the parties last met with the Court on May 28, 2020, substantial progress has been
18
     made on some issues, but unfortunately disputes remain that Plaintiffs believe will require Court
19
     intervention.
20
              First, the good news: The parties reached agreement on the procedures for interviews of
21
     people who responded to the notice to class members (see Dkt. 371 (stipulated motion regarding
22
     same)). The parties reached agreement regarding objections raised by Defendants as to the scope
23
     of the Rule 30(b)(6) deposition notice that Plaintiffs served back in January, and are now
24
     discussing the scheduling of that deposition. Finally, Plaintiffs provided Defendants with the
25

26

                                                                                Perkins Coie LLP
     PLAINTIFFS’ STATUS REPORT                                             1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     148656800.1                                                                Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 372 Filed 06/26/20 Page 2 of 5




 1   information they offered to resolve the Defendants’ motion to compel (Dkt. 289) on June 17,
 2   2020.
 3            Next, the bad news: To start, today Defendants informed Plaintiffs for the first time since
 4   receiving the information from Plaintiffs that their motion to compel (Dkt. 289) is still not
 5   resolved, despite the information Plaintiffs provided. But Defendants have not identified any
 6   deficiencies in what Plaintiffs provided to Defendants, nor did they offer to meet and confer with
 7   Plaintiffs regarding what issues remain unresolved.
 8            In addition, over the course of the past 6 weeks, counsel for the parties have met and
 9   conferred extensively regarding the contested redactions for alleged law enforcement privilege in
10   the named Plaintiffs’ A-Files and in 41 policy documents (the subject of Plaintiffs’ two
11   motions—Dkts. 312 and 316). The process has not resolved the parties’ disputes. But it has
12   been helpful in clarifying how divergent the parties’ interpretations of this Court’s prior
13   discovery orders are. In addition, the parties’ discussions have illustrated, more than Plaintiffs
14   originally understood, how sweeping Defendants’ redactions are and the degree to which
15   Defendants are withholding discoverable information that is central to Plaintiffs’ claims and
16   within the sphere of information that Plaintiffs understand to be discoverable under the Court’s
17   prior orders.
18            The greatest point of difference between the parties is that Defendants have interpreted
19   the Court’s prior orders at Dkt. 320 and Dkt. 274 to mean that any information that in any way
20   touches on a third party is law enforcement privileged. They take this position even when (a) the
21   third party is not a law enforcement agency, or even an agency (but rather just a third person),
22   (b) the information is not in any way sensitive, let alone about law enforcement activities, and
23   (c) the information is digested, analyzed, and incorporated into USCIS memos, processes,
24   internal vetting procedures, and databases. Defendants take the position that the mere fact of
25   USCIS’s communication with a third-party agency or referral to a third-party agency is law
26   enforcement privileged, even when the decision to do so is made by USCIS and USCIS alone.
                                                                                 Perkins Coie LLP
     PLAINTIFFS’ STATUS REPORT
     (No. 2:17-cv-00094-RAJ) – 2                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148656800.1                                                                 Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 372 Filed 06/26/20 Page 3 of 5




 1   And they take the position that the fact that certain databases are checked as part of USCIS’s
 2   internal vetting is law enforcement privileged. This approach to privilege assertions is evident at
 3   both the policy level and with respect to the individual A-Files.1
 4            The result of Defendants’ redactions is that, with respect to the A-Files, Plaintiffs still do
 5   not know why the Named Plaintiffs were subject to CARRP, as all meaningful “why”
 6   information within relevant USCIS documents remains redacted.2
 7            With respect to the 41 documents, Defendants continue to redact USCIS policy merely
 8   because it touches or could implicate third-party information. The redactions go well beyond
 9   disclosing any third-agency information-gathering techniques or processes. The Defendants’
10   positions also are relevant to Defendants’ latest round of claw-back requests, on which the
11   parties have also not been able to reach an agreement.
12            Given this, Plaintiffs propose that they file a single supplemental brief that distills the
13   main categories of disagreement between the parties with respect to the A-Files, 41 documents,
14   and claw backs, provides specific examples that illustrate these disagreements, and clarifies
15   exactly what disputes remain between the parties. This supplemental brief is necessary to
16   resolve these remaining important discovery disputes and allow the parties to move forward to
17   the final phases of this litigation. The supplemental brief would explain how Defendants have
18   misapplied the Court’s prior orders, and in the alternative ask for reconsideration of the prior
19
     1
       The process has revealed various other improprieties. For example, some documents contained in Plaintiffs’
20   A-Files have been produced through FOIA in more complete form, allowing Plaintiffs to examine the underlying
     information and confirm that it did not implicate sensitive law enforcement information or even third-party
21   information. One USCIS memorandum about a USCIS internal vetting program contained material that is redacted
     in Defendants’ production and that appears to be embarrassing or damaging to the agency but in no way sensitive or
22   colorably privileged. Defendants only agreed to revisit the redactions in this document when Plaintiffs presented the
     same memorandum which was available publicly after having been produced to a civil rights group through FOIA.
23   Even then, Defendants only agreed to redo the redactions to comport with the scope of the redactions in the
     FOIA-produced version, despite the fact that Defendants’ only explanation for their privilege assertion is that the
24   document mentions specific technologies, which could be redacted far more sparingly than in the FOIA version.
     Plaintiffs are still awaiting a reproduced version of this memorandum.
25   2
       Defendants refuse to acknowledge publicly whether the Named Plaintiffs were subjected to CARRP. However, the
     Named Plaintiffs all plausibly alleged in the Complaint that their applications were subjected to CARRP. Therefore,
26   to the extent their applications were subjected to CARRP, Defendants should provide the information regarding
     why.
                                                                                              Perkins Coie LLP
     PLAINTIFFS’ STATUS REPORT
     (No. 2:17-cv-00094-RAJ) – 3                                                       1201 Third Avenue, Suite 4900
                                                                                         Seattle, WA 98101-3099
                                                                                           Phone: 206.359.8000
     148656800.1                                                                            Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 372 Filed 06/26/20 Page 4 of 5




 1   orders if necessary in light of new information Plaintiffs learned about the information withheld
 2   by Defendants through this meet-and-confer process. To fully address these issues that are
 3   integral to Plaintiffs’ ability to adequately prosecute their claims, and to enable the Court to
 4   adequately assess them, Plaintiffs respectfully request that the Court grant them leave to file a
 5   20-page supplemental brief, and/or motion for reconsideration in the alternative, by July 17,
 6   2020. Plaintiffs sought Defendants’ consent for this proposal, and indicated that they would not
 7   object to Defendants filing a simultaneous 20-page supplemental brief by July 17, 2020.
 8   Defendants oppose this request.
 9            Plaintiffs believe that this supplemental brief will aid the Court’s resolution of Plaintiffs’
10   motions, and that it would be a more efficient use of this Court’s and the parties’ time to
11   reschedule the July 1, 2020 status conference for a date after the Court reviews Plaintiffs’
12   proposed supplemental brief on July 17, 2020. If the Court does hold the July 1, 2020 status
13   conference, Plaintiffs do not agree with Defendants that it is necessary to preemptively close the
14   hearing to the public. If the need to discuss information subject to the Protective Order or an
15   Attorneys’ Eyes Only Order arises at the hearing, Plaintiffs believe the parties and the Court
16   could discussing closing the court to the public at that time and for that purpose.
17

18

19

20

21

22

23

24

25

26

                                                                                    Perkins Coie LLP
     PLAINTIFFS’ STATUS REPORT
     (No. 2:17-cv-00094-RAJ) – 4                                              1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     148656800.1                                                                   Fax: 206.359.9000
                   Case 2:17-cv-00094-RAJ Document 372 Filed 06/26/20 Page 5 of 5




 1    Respectfully submitted,                        DATED: June 26, 2020

 2    s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
      Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3    ACLU Foundation of Southern California         s/ David A. Perez
      1313 W. 8th Street                             s/ Heath L. Hyatt__________
 4    Los Angeles, CA 90017                          s/ Paige L. Whidbee________
      Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
 5    jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
                                                     David A. Perez #43959
 6    s/ Matt Adams                                  Heath L. Hyatt #54141
      Matt Adams #28287                              Paige L. Whidbee #55072
 7    Northwest Immigrant Rights Project             Perkins Coie LLP
      615 Second Ave., Ste. 400                      1201 Third Avenue, Suite 4900
 8    Seattle, WA 98122                              Seattle, WA 98101-3099
      Telephone: (206) 957-8611                      Telephone: 206.359.8000
 9    matt@nwirp.org                                 HSchneider@perkinscoie.com
                                                     NGellert@perkinscoie.com
10    s/ Stacy Tolchin                               DPerez@perkinscoie.com
      Stacy Tolchin (admitted pro hac vice)          HHyatt@perkinscoie.com
11    Law Offices of Stacy Tolchin                   PWhidbee@perkinscoie.com
      634 S. Spring St. Suite 500A
12    Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
      Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
13    Stacy@tolchinimmigration.com                   American Immigration Council
                                                     1318 Beacon Street, Suite 18
14    s/ Hugh Handeyside                             Brookline, MA 02446
      s/ Lee Gelernt                                 Telephone: (857) 305-3600
15    s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
      Hugh Handeyside #39792
16    Lee Gelernt (admitted pro hac vice)            s/ John Midgley
      Hina Shamsi (admitted pro hac vice)            s/ Molly Tack-Hooper
17    American Civil Liberties Union Foundation      John Midgley #6511
      125 Broad Street                               Molly Tack-Hooper #56356
18    New York, NY 10004                             ACLU of Washington
      Telephone: (212) 549-2616                      P.O. Box 2728
19    lgelernt@aclu.org                              Seattle, WA 98111
      hhandeyside@aclu.org                           Telephone: (206) 624-2184
20    hshamsi@aclu.org                               jmidgley@aclu-wa.org

21    s/ Sameer Ahmed
      Sameer Ahmed (admitted pro hac vice)
22    Harvard Immigration and Refugee
        Clinical Program
23    Harvard Law School
      6 Everett Street; Suite 3105                   Counsel for Plaintiffs
24    Cambridge, MA 02138
      Telephone: (617) 495-0638
25    sahmed@law.harvard.edu

26

                                                                              Perkins Coie LLP
     PLAINTIFFS’ STATUS REPORT
     (No. 2:17-cv-00094-RAJ) – 5                                       1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     148656800.1                                                            Fax: 206.359.9000
